Case 5:18-cv-00429-PSG-SK Document 50 Filed 11/05/19 Page 1 of 4 Page ID #:392



   1   Gloria Allred, Esq. (SBN 65033)
   2
       gallred@amglaw.com
       Nathan Goldberg, Esq. (SBN 61292)
   3   ngoldberg@amglaw.com
   4
       María G. Díaz, Esq. (SBN 220087)
       mdiaz@amglaw.com
   5   ALLRED, MAROKO & GOLDBERG
   6   6300 Wilshire Boulevard, Suite 1500
       Los Angeles, CA 90048
   7   Telephone: (323) 653-6530
   8   Facsimile: (323) 653-1660

   9   Attorneys for PLAINTIFF, ESSIE GRUNDY
  10

  11                       UNITED STATES DISTRICT COURT
  12
                          CENTRAL DISTRICT OF CALIFORNIA
  13

  14   ESSIE GRUNDY,                    )          Case No. 5:18-CV-00429-PSG (SKx)
                                        )
  15
                   Plaintiff,           )
  16                                    )          THE PARTIES’ STIPULATION
             vs.                        )          OF DISMISSAL
  17
                                        )
  18   WALMART, a Corporation; and DOES )
       1 through 50, inclusive,         )
  19
                                        )
  20               Defendants.          )          Action Filed: January 26, 2018
  21
                                        )
                                        )
  22

  23   TO THE HONORABLE COURT, THE PARTIES, AND THEIR ATTORNEYS
  24   OF RECORD:
  25         IT IS HEREBY STIPULATED by and between the Parties to this action,
  26   Plaintiff, Essie Grundy and Defendant, Walmart, Inc., through their designated
  27   counsel, María G. Díaz, Allred, Maroko & Goldberg, and Kahn A. Scolnick,
  28   Gibson, Dunn & Crutcher LLP, that the Complaint and entire action in the above-

                                             -1-
                                   STIPULATION OF DISMISSAL
Case 5:18-cv-00429-PSG-SK Document 50 Filed 11/05/19 Page 2 of 4 Page ID #:393



   1   captioned case be dismissed with prejudice pursuant to Fed. R. Civ. P. 41(a)(1).
   2   Each party to bear its own attorney’s fees and costs.
   3

   4   Date: November 5, 2019               ALLRED MAROKO GOLDBERG
   5

   6                                        By: /s/ María G. Díaz
   7                                            María G. Díaz, Attorneys for
                                                Plaintiff, ESSIE GRUNDY
   8

   9

  10   Date: November 5, 2019               GIBSON, DUNN & CRUTCHER LLP
  11

  12                                        By: /s/ Kahn A. Scolnick
                                                Kahn A. Scolnick, Attorneys for
  13
                                                Defendant, WALMART, INC.
  14

  15

  16

  17

  18
  19

  20

  21

  22

  23

  24

  25

  26

  27
  28


                                               -2-
                                     STIPULATION OF DISMISSAL
Case 5:18-cv-00429-PSG-SK Document 50 Filed 11/05/19 Page 3 of 4 Page ID #:394




    1                                PROOF OF SERVICE
    2

    3   STATE OF CALIFORNIA COUNTY OF LOS ANGELES
    4         I am a resident of the State of California, over the age of eighteen years, and
    5   not a party to the within action. My business address is 6300 Wilshire Boulevard,

    6   Suite 1500, Los Angeles, California 90048. On November 5, 2019, I served the

    7   within document: THE PARTIES' STIPULATION OF DISMISSAL on the
        interested stated below, by the following means of service:
    8
                               SEE ATTACHED SERVICE LIST
    9

   10   [X]   By Electronic Transfer to the CM/ECF System: On this date, I
              electronically uploaded a true and correct copy in Adobe "pdf' format the
   11
              above-listed document(s) to the United States District Court's Case
   12         Management and Electronic Case Filing (CM/ECF) system. After the
              electronic filing of a document, service is deemed complete upon receipt of
   13
              the Notice of Electronic Filing ("NEF") by the registered CM/ECF users.
   14
        []    By Mail: As Follows: I am "readily familiar" with the firm's practice of
   15         collection and processing correspondence for mailing. Under that practice it
   16         would be deposited with the U.S. Postal Service on that same day with
              postage thereon fully prepaid at Los Angeles, California in the ordinary
   17         course of business. I am aware that on motion of the party served, service is
   18         presumed invalid if postal cancellation date or postage meter date is more
              than one day after the date of deposit for mailing in affidavit.
   19
        []    By Personal Service: I caused the above-referenced document(s) to be
   20         personally delivered by hand to the person( s) at the address(es) set forth
   21         above.
   22   [X]   (Federal)    I declare under penalty of perjury that the foregoing is true and
                           correct.
   23

   24
              Executed on November 5, 2019, at Los Angeles, California.

   25

   26
   27
   28
Case 5:18-cv-00429-PSG-SK Document 50 Filed 11/05/19 Page 4 of 4 Page ID #:395




   1                                SERVICE LIST
   2
                              Essie Grundy v. Walmart, Inc.
   3                       Case No. 5:18-CV-00429-PSG (SKx)
   4

   5                   Attorneys for Defendant, WALMART, INC.
   6
                                    Kahn A. Scolnick
   7                      GIBSON, DUNN & CRUTCHER LLP
   8                            333 South Grand Avenue
                              Los Angeles, CA 90071-3197
   9                            Telephone: 213.229.7000
  10                            Facsimile: 213.229.7520
                            Email: kscolnick@gibsondunn.com
  11

  12                                Veronica S. Lewis
                          GIBSON, DUNN & CRUTCHER LLP
  13                       2100 McKinney Avenue, Suite 1100
  14                             Dallas, TX 75201-6912
                               Telephone: 214.698.3100
  15                            Facsimile: 214.571.2900
  16                         Email: vlewis@gibsondunn.com

  17

  18
  19

  20

  21

  22

  23

  24

  25

  26

  27
  28
